Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/15 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avidan (Pub. No. US 2019/0205667) in view of Rossi (Pub. No. US 2018/0349189) 
Claim 1, Avidan teaches “a computer system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; a task classifier configured to use the one or more hardware processors to: 
receive, from an interface of a distributed computing environment configured to generate a training dataset comprising synthetic images, a request representing a task that supports generating the training dataset ([0042] As a result, instead of providing a set of images gathered through cameras at a real-world location, a user of the synthetic data platform 107 (e.g., supporting a Synthetic Training Dataset Generation Service) can provide the parameters for generating a desired synthetic image dataset. As previously discussed, the user can include, but is not limited to: (1) a human user defining the dataset parameters over a user interface of an application/webpage/cloud service, etc.; and/or (2) A client application/device/system, providing the dataset parameters over an API. For example, in step 301 of the process 300, the parameter module 201 determines a set of parameters (e.g., from a user) for indicating at least one action by one or more objects. FIG. 4 is a diagram illustrating an example user interface for inputting parameters for generating synthetic image data, according to one embodiment. As shown, the user interface 401 provides user interface elements for specifying the action to simulate, the objects involved, and other parameters such as environment geographic parameters, environmental parameters, and dataset delivery parameters. Examples of these parameters are discussed in more detail below.); 
identify a task category of the task ([0052] In addition to vehicles and pedestrians, parameters describing other objects to include in the synthetic image data can be specified. These other object parameters can indicate the types of objects as well as their behavior, appearance, and/or other characteristics. These other objects can include, but are not limited to: (1) animals (e.g., wild, domestic, etc.), (2) road debris, (3) road signs, (4) road objects (e.g., lane markings, guard rails, sidewalks, etc.), (5) nearby structures; (6) nearby terrain; and/or the like.); 
a scheduler configured to use the one or more hardware processors to route the task to a first processor in the group of eligible processors ([0112] In one embodiment, the chip set 1200 includes a communication mechanism such as a bus 1201 for passing information among the components of the chip set 1200. A processor 1203 has connectivity to the bus 1201 to execute instructions and process information stored in, for example, a memory 1205. The processor 1203 may include one or more processing cores with each core configured to perform independently. A multi-core processor enables multiprocessing within a single physical package. Examples of a multi-core processor include two, four, eight, or greater numbers of processing cores. Alternatively or in addition, the processor 1203 may include one or more microprocessors configured in tandem via the bus 1201 to enable independent execution of instructions, pipelining, and multithreading.).”
However, Avidan may be silent regarding the remaining limitations.
Rossi teaches “identify a group of eligible processors of the distributed computing environment by classifying the task, based on the task category, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs ([0022] During compile time, the neural network annotator 210, for each node at a layer of a neural network model, can determine an operation performed at the node and annotate that node to perform on either a CPU or GPU (or some other processor or hardware) of a given electronic device that is a target platform for executing the neural network model. In an example, the neural network annotator 210 can initially determine whether a given operation is supported by only the CPU, or only the GPU and annotate a particular node accordingly. The neural network annotator 210 can also consider a total runtime of completing an operation (e.g., for a case in which the operation can be run on either the CPU or GPU) for determining the annotation for a particular node. To determine the total runtime of an operation, the neural network annotator 210 determines a sum based on a cost of transferring the operation to another processor (if any) and a cost for completing the operation on the particular processor. In particular, a cost of transferring the operation (e.g., in terms of latency or time) from a CPU to instead run on a GPU or vice-versa is determined. A cost of the operation on the CPU and/or the GPU is also determined based on a number of cycles for completing the operation, where a more costly operation would take more cycles to complete in comparison to a less costly operation. The neural network annotator 210 then determines the total runtime by adding the cost of transferring the operation and the number of cycles for completing the operation.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rossi with the teachings of Avidan in order to provide evidence tasks may be assigned to select processors based upon attributes. Avidan and Rossi are analogous art directed towards processing instructions of a task. Together Avidan and Rossi teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rossi with the teachings of Avidan by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Avidan teaches “The system of claim 1, wherein the task comprises at least one of generation of source assets for the synthetic images,
ingestion of source assets for the synthetic images, identification of variation parameters, variation of variation parameters, or rendering of the synthetic images ([Fig. 5] rendering).”
Claim 3, the combination teaches the claim, wherein Avidan teaches “The system of claim 1, wherein the task is to ingest source assets into the distributed computing environment ([0034] To address these problems, a system 100 of FIG. 1 introduces a capability to generate synthetic image data (e.g., image sequences or videos) based on user defined parameters. In one embodiment, the parameters can describe the types of actions or movements that synthetic image data is to depict. The system can then use the parameters to automatically generate and label the synthetic image data. This labeled synthetic data can be then be used for training or evaluating machine learning models (e.g., CNNs or equivalent) to predict or detect actions or dynamic movements of objects in input image sequences or videos.) and the task classifier is configured to identify the group of eligible processors by classifying the task the-distributed-computing environment as eligible for processing on only the CPUs, or the task is to render the synthetic images from the source assets ([Fig. 5] rendering) and the task classifier is configured to identify the group of eligible processors by classifying the task as eligible for processing on only the GPUs (Rossi [0022])”.

Claim 5, the combination teaches the claim, wherein Avidan teaches “the system of claim 1, wherein the task classifier is further configured to derive, from the request, a plurality of tasks that batch rendering of the synthetic images ([0057] FIG. 5 is a diagram illustrating example synthetic image data, according to one embodiment. More specifically, FIG. 5 illustrates an example video clip 501 in which a user has specified parameters describing a situation or action in which a vehicle 503 makes a dangerous left lane passing move in a school zone causing a potential collision with a pedestrian 505 within five seconds. The image generator 203 simulates the action and renders the video clip 501 that shows the dynamic movements involved in the dangerous overtaking and potential collision from the perspective of another vehicle traveling in the right lane that is being overtaken.)”.
Rational to claim 1 is applied here.
Claim 7, “One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving, from an interface of a distributed computing environment configured to generate a Synthetic training dataset comprising synthetic images using a Service (SDaas) service-oriented architecture of the distributed computing environment, a request representing a task that supports generating the training dataset; orchestrating, by the service-oriented architecture, a resource allocation by: identifying a category of eligible processors of the distributed computing environment by classifying the task, based on a task category of the task, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs; routing the task to a first processor in the category of eligible processors; and causing the task to be executed on the first processor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 8, “the one or more computer storage media of claim 7, wherein the task comprises at least one of generation of source assets for the synthetic images, ingestion of source assets for the synthetic images, identification of variation parameters, variation of variation parameters, or rendering is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “The one or more computer storage media of claim 7, wherein identifying the category of eligible processors comprises: identifying the task category as ingestion into the distributed computing environment of source assets for the synthetic images; and classifying the task as being eligible for execution on only the CPUs of the distributed computing environment based on the task category being the ingestion of the source assets for the synthetic images” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 10, “The one or more computer storage media of claim 7, wherein identifying the category of eligible processors comprises: identifying the task category as rendering the synthetic images of the training dataset from source assets; and classifying the task to environment as being eligible for render for execution on only the GPUs of the distributed computing environment based on the task category being the rendering of the synthetic images from the source assets” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 11, “The one or more computer storage media of claim 7, wherein causing the task to be executed on the first process comprises queuing the task into a queue corresponding to the category of eligible processors and selecting the task for assignment from the queue giving priority to requests to render the synthetic images” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 13, “the one or more computer storage media of claim 7, the operations further comprising deriving, from the request, a plurality of tasks that batch rendering of the synthetic images” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “A method comprising: receiving, from an interface of a distributed computed environment configured to generate a provide Synthetic training dataset comprising synthetic images, a request representing a task that supports generating the training dataset; orchestrating a resource allocation between groups of processors, of the distributed computing environment, with different architectures by: identifying, from the groups, a group of eligible processors of the distributed computing environment by classifying the task as eligible for execution on only a first type of processor, on only 
causing the task to be executed on the first processor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 15, “the method of claim 14, wherein identifying a group of eligible processors comprises identifying the task category of the task and identifying the group of eligible processors for executing tasks in the task category” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 14, wherein the task comprises at least one of generation of source asset for the synthetic images, ingestion of source assets for the synthetic images, identification of variation parameters, variation of variation parameters, or rendering of the synthetic images” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 17, “The method of claim 14, wherein the task is to ingest source assets into the distributed computing environment and identifying the group of eligible processors comprises classifying the task distributed as eligible for execution on a CPU only, or the task is to render the synthetic images from the source assets and identifying the group of eligible processors comprises classifying the task as eligible for execution on a GPU only” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 14, wherein the first type of processor is a CPU, the second type of processor is a GPU, and the group of eligible processors is selected from a plurality of groups comprising a group of only CPUs, a group of only GPUs, and a group of CPUs and GPUs” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 14, the method further comprising deriving, from the request, a plurality of tasks that batch rendering of the synthetic images” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avidan in view of Rossi in view of Chehida in further view of Rolia (Pat. No. US 8392927).
Claim 4, the combination teaches the claim, wherein Avidan teaches “to render the synthetic images ([Fig. 5])”
However, the combination may not explicitly teach the remaining limitations.
Chehida teaches “The system of claim 1, wherein the task classifier is further configured to queue the synthetic data task into a queue corresponding to the group of eligible processors, and wherein the scheduler is further configured to select the synthetic data task for assignment from the queue giving priority to requests to create synthetic data ([0068] According to a preferred embodiment of the invention, the monitoring is carried out thanks to digital filter circuits of a portion of the binary encoding of each instruction ("opcode", or "operation code") for sorting the basic instructions and the specialized instructions associated with the different hardware extensions and, if necessary, for allocating each specialized instruction to a family, and similar hardware counters to the counters commonly present in embedded processors (cycle counters, floating instruction counters, default cache counters (i.e. queue), etc.), which would count the occurrence of the instructions of each family. These counters may be read, and resets may be ordered at very specific instants of the method. Priority is given to the counting of instructions loaded by the core since the loading of the instructions is always performed regardless of the type of core (they may then be executed if the core supports them or otherwise cause an exception and call an emulation routine). Examiner notes as evidence by Couturier, a task may comprise synthetic data.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chehida with the teachings of Avidan, Rossi in order to provide evidence tasks may be assigned to select processors based upon priority. Avidan, Rossi, Chehida are analogous art directed towards processing instructions of a task. Together Avidan, Rossi, Chehida teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chehida with the teachings of Avidan, Rossi by known methods and gained expected results. 


Rolia teaches as evidence priority may be given to synthetic workloads such that teaches “giving priority to requests to render the synthetic images ([Claim 23] A method executed by a computer, comprising: receiving, by the computer, a synthetic workload generated to represent a workload of a consumer; analyzing, by the computer, the synthetic workload to determine an allocation of resource demands among a plurality of different classes of service (COSs); and allocating, by the computer, capacity of a resource pool to said consumer based at least in part on said COSs; wherein said plurality of different COSs comprise a first COS having a first priority for guaranteed resource access for servicing demand allocated to said first COS and a second COS having a second priority for non-guaranteed resource access for servicing demand allocated to said second COS.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rolia with the teachings of Avidan, Rossi, Chehida in order to provide a system that allows providing priority to certain tasks for the purposes of improved resource allocation. Avidan, Rossi, Chehida, Rolia are analogous art directed towards processing instructions unto heterogeneous processors. Together Avidan, Rossi, Chehida, Rolia teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rolia with the teachings of Avidan, Rossi, Chehida by known methods and gained expected results. 
Claim 12, “the media of claim 7, the operations further comprising: queueing the task into a queue corresponding to the category of eligible processors; and selecting the task for assignment from the queue giving priority to requests to render the synthetic images” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 19, “the method of claim 14, the method further comprising: queueing the task into a queue corresponding to the group of eligible processors; and selecting the task for assignment from the queue giving priority to requests to render the synthetic images” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Avidan in view of Rossi in further view of Aviely (Pub. No. US 2019/0258511).
Claim 6, the combination may not explicitly teach the limitations of the claim.
Aviely teaches “the system of claim 1, wherein the scheduler is further configured to route the task based on a monitoring signal indicating availability of the first processor ([0050] Regular and duplicable tasks that are selected by encoders 88 and 86, respectively, are passed to pack preparation logic 92, which assemble the task allocation packs for distribution via root distribution unit 28. For this purpose, logic 92 reads the respective pointers to the start addresses of the tasks in memory 24 from a regular origin LUT 98 and a duplicable origin LUT 100. A processor availability monitor 102 indicates to logic 92 how many of cores 22 are available to receive new tasks, based on the availability updates provided by root distribution unit 28. Typically, logic 92 will first allocate any regular tasks that have been selected for execution, followed by as many instances of the selected duplicable task as can be accommodated by the available cores.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Aviely with the teachings of Avidan, Rossi in order to provide a system that allows to determine readiness of processors for the purposes of situational awareness. Avidan, Rossi, Aviely are analogous art directed towards processing instructions unto heterogeneous processors. Together Avidan, Rossi, Aviely teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Aviely with the teachings of Avidan, Rossi by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199